DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 7-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 2-11 of U.S. Patent No. 10,688,345 Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘345 Patent claims anticipate the instant application claims, as detailed below.

Double Patenting Claim Comparison Chart 
Instant Application 
Pat. 10,688,345
1.
A computer-implemented and resistance-implemented method for recommending an ideal number of 

A computer-implemented and resistance-implemented method for recommending an ideal number of 

providing at least one resistance structure with a resistance value and operably configured to be manipulated by a user for an exercise routine;

providing at least one resistance structure with a resistance value and operably configured to be manipulated by a user for an exercise routine;

providing a mobile electronic device of the user with a software application resident thereon, the mobile electronic device operably configured to communicatively couple with a server computer over a network, the mobile electronic device of the user and the server computer each having a processor and memory operably coupled thereto;

providing a mobile electronic device of the user with a software application resident thereon, the mobile electronic device operably configured to communicatively couple with a server computer over a network, the mobile electronic device of the user and the server computer each having a processor and memory operably coupled thereto;

initiating the software application to generate a user interface on the mobile electronic device;

initiating the software application to generate a user interface on the mobile electronic device;

manipulating the at least one resistance structure by the user until a muscle fatigue is reached employing a recommended proper resistance structure use protocol for the exercise routine and ascertaining a number of initial completed repetitions associated with the resistance value;

manipulating the at least one resistance structure by the user until a muscle fatigue is reached employing a recommended proper resistance structure use protocol for the exercise routine and ascertaining a number of initial completed repetitions associated with the resistance value;


utilizing the number of initial completed repetitions on the user interface of the software application to generate, with one of a plurality of user-data defined y-intercept approximation functions to generate a baseline strength value;

 utilizing the number of initial completed repetitions on the user interface of the software application to generate, with one of a plurality of user-data defined y-intercept approximation functions, a baseline strength coefficient, the resistance value divided by the baseline strength coefficient to generate a baseline strength value;

utilizing the baseline strength value on the user interface of the software application to generate a plurality of 

utilizing the baseline strength value on the user interface of the software application to generate a plurality of 

and manipulating by the user, during a plurality of subsequent sets involving the recommended proper resistance structure use protocol for the exercise routine, the at least one resistance structure 40Docket No. LYNCH_20_CIPi associated with the plurality of ideal target weight values, respectively, that are each rounded to the nearest whole number and for the greater of the plurality of user-selected desired target repetition values or until a muscle fatigue is reached to generate second completed repetition values for each of the plurality of subsequent sets.

and 36Docket No. LYNCH_19_NPA1 manipulating by the user, during a plurality of subsequent sets involving the recommended proper resistance structure use protocol for the exercise routine, the at least one resistance structure associated with the plurality of ideal target weight values, respectively, that are each rounded to the nearest whole number and for the greater of the plurality of user-selected desired target repetition values or until a muscle fatigue is reached to generate second completed repetition values for each of the plurality of subsequent sets.

The computer-implemented and resistance-implemented method according to claim 1, further comprising: after the plurality of desired target repetition values are generated with the plurality of ideal target weight values, generate a reps-to-beat (RTB) multiplier that is multiplied by each of the plurality of desired target repetition values and wherein said result of the multiplication respectively replacing the plurality of desired target repetition values before the user manipulates the at least one resistance structure in the plurality of subsequent sets.


3. 
The computer-implemented and resistance-implemented method according to claim 1, further comprising: directly after initiating the software application to generate the user interface on the mobile 


4. 
The computer-implemented and resistance-implemented method according to claim 3, wherein: 41Docket No. LYNCH_20_CIPi the user-desired strength objective includes various targeted repetition ranges different from one another on the user interface, the amount for the number of initial completed repetitions associated with the resistance value of a median value within each respective targeted repetition ranges.


5. 
The computer-implemented and resistance-implemented method according to claim 1, further comprising: utilizing the number of initial completed repetitions on the 

The computer-implemented and resistance-implemented method according to claim 1, further comprising:  38Docket No. LYNCH_19_NPA1 utilizing the number of initial completed repetitions, and the 

The computer-implemented and resistance-implemented method according to claim 1, wherein: the generated plurality of ideal target weight values utilizing the one of the plurality of user- data defined y-intercept approximation functions are user-selected.


7.
The computer-implemented and resistance-implemented method according to claim 1, further comprising: plotting the rounded plurality of ideal target weight 

The computer-implemented and resistance-implemented method according to claim 1, further comprising: plotting the rounded plurality of ideal target weight values with respect to the second completed repetition values for each of the plurality of subsequent sets to generate another of the plurality of user-data defined y-intercept approximation functions dictated by a highest coefficient of determination.
8.
The computer-implemented and resistance-implemented method according to claim 1, wherein the another of the plurality of user-data defined y-intercept approximation functions consist essentially of: a logarithmic function, a quadratic function, and a power function.
3.
The computer-implemented and resistance-implemented method according to claim 2, wherein the another of the plurality of user-data defined y-intercept approximation functions consist essentially of: a logarithmic function, a quadratic function, and a power function.
9.
The computer-implemented and resistance-implemented method according to claim 8, wherein: the one of a plurality of y-intercept approximation functions is a natural logarithmic function.
4.
The computer-implemented and resistance-implemented method according to claim 3, wherein: the one of a plurality of y-intercept approximation functions is a natural logarithmic function.




The computer-implemented and resistance-implemented method according to claim 9, wherein: the natural logarithmic function is xln(ICR) + b, wherein ICR is the number of initial completed repetitions associated with the resistance value.
5.
The computer-implemented and resistance-implemented method according to claim 4, wherein: the natural logarithmic function is xln(JCR) + b, wherein ICR is the number of initial completed repetitions associated with the resistance value.
11.
The computer-implemented and resistance-implemented method according to claim 1, wherein the resistance structure further comprises: at least one free-weight structure with the resistance value and operably configured to be lifted by a user for the exercise routine.
6.
The computer-implemented and resistance-implemented method according to claim 1, wherein the resistance structure further comprises: at least one free-weight structure with the resistance value and operably configured to be lifted by a user for the exercise routine.
12.
The computer-implemented and resistance-implemented method according to claim 11, wherein: 43Docket No. LYNCH_20_CIPi the recommended proper resistance structure use protocol comprises a bicep curl motion using a dumbbell 

The computer-implemented and resistance-implemented method according to claim 6, wherein: the recommended proper resistance structure use protocol comprises a bicep curl motion using a dumbbell for an arm curl, or a 90-degree extension motion for a leg curl.
13.
The computer-implemented and resistance-implemented method according to claim 1, wherein: the number of initial completed repetitions associated with the resistance value comprises 5 to 20 repetitions.
8.
The computer-implemented and resistance-implemented method according to claim 1, wherein: the number of initial completed repetitions associated with the resistance value comprises 5 to 20 repetitions.
14.
The computer-implemented and resistance-implemented method according to claim 1, further comprising: utilizing the number of initial completed repetitions, and the resistance value of the at least one resistance structure, on the user interface of the software application to generate, with one of a plurality of user-data defined y-intercept approximation functions, a baseline strength coefficient, the resistance value divided by the baseline 

The computer-implemented and resistance-implemented method according to claim 1, further comprising:  38Docket No. LYNCH_19_NPA1 utilizing the number of initial completed repetitions, and the resistance value of the at least one resistance structure, on the user interface of the software application to generate, with one of a plurality of user-data defined y-intercept approximation functions, a baseline strength coefficient, the resistance value divided by the baseline strength coefficient to generate a baseline strength value.



15.
The computer-implemented and resistance-implemented method according to claim 9, further comprising: generating a strength curve based on the completed repetitions, and the resistance value of the resistance structure, whereby the repetitions comprise a user-defined x-intercept variable, and the weight values comprise a user-data defined y-intercept variable.
10.
The computer-implemented and resistance-implemented method according to claim 9, further comprising: generating a strength curve based on the completed repetitions, and the resistance value of the resistance structure, whereby the repetitions comprise a user-defined x-intercept variable, and the weight values comprise a user-data defined y-intercept variable.








	
16.
The computer-implemented and resistance-implemented method according to claim 1, wherein: the baseline strength coefficient is generated on the user interface of the software application with at least one of a look-up table and a completed repetition input field.
11.
The computer-implemented and resistance-implemented method according to claim 1, wherein: the baseline strength coefficient is generated on the user interface of the software application with at least one of a look-up table and a completed repetition input field.

A computer-implemented and resistance-implemented method for recommending an ideal number of repetitions and an ideal target resistance value for an exercise routine, the method comprising the steps:



providing at least one resistance structure with a resistance value and operably configured to be manipulated by a user for an exercise routine;



providing a mobile electronic device of the user with a software application resident thereon, the mobile electronic device operably configured to communicatively couple with a server computer over a network, the mobile electronic device of the user and the server computer each having a processor and memory operably coupled thereto;



initiating the software application to generate a user interface on the mobile electronic device;



manipulating the at least one resistance structure by the user until a muscle fatigue is reached employing a recommended proper resistance structure use protocol for the exercise routine and ascertaining a number of initial completed repetitions associated with the resistance value;



utilizing the number of initial completed repetitions on the user interface of the software application to generate, with one of a plurality of user-data defined y-intercept approximation functions to generate a baseline strength value;



utilizing the baseline strength value on the user interface of the software application to generate a plurality of ideal target weight values utilizing 



after the plurality of desired target repetition values are generated with the plurality of ideal target weight values, generate a reps-to-beat (RTB) multiplier that is multiplied by each of the plurality of desired target repetition values and wherein said result of the multiplication respectively replacing the plurality of desired target repetition values;



and manipulating by the user, during a plurality of subsequent sets involving the recommended proper resistance structure use protocol for the exercise routine, the at least one resistance structure associated with the plurality of ideal target weight values, respectively, that are each rounded to the .




Allowable Subject Matter
Claim 17 is allowed.
Claims 2-4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNDHARA M GANESAN whose telephone number is (571)272-3340.  The examiner can normally be reached on 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Thanh can be reached on (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNDHARA M GANESAN/Primary Examiner, Art Unit 3784